Title: To George Washington from Jonathan Arnold, 11 February 1783
From: Arnold, Jonathan
To: Washington, George


                        
                            Sir
                            Philadelphia Feby 11th 1783.
                        
                        I am to acknowledge the receipt of your Letter of the 5th Instant—in return to mine of the 28th Ulto.
                        As that was hastily written at the Table in Congress, under the perturbation of mind which an attack upon my
                            Character as unexpected as unmerited excited—I have to regret if any unguarded expressions therein should have occasioned
                            the detail you have been pleased to give respecting its transmission to Congress—Be assured, Sir, your proceedings were to
                            me perfectly satisfactory.
                        I have taken the Liberty to enclose a number of interrogatories—which I am desirous should be answered in the
                            most explicit manner by Capt. Mackomber—under Oath. And am necessitated to give you the trouble to direct that it be done,
                            as well that you may be informed of what passes on the Occasion—to whom the report was made, as because you can direct it
                            to be done, in a manner which shall consist with that secrecy, which the ground of Capt. Mackombers mission may require.
                        From the personal knowledge I have of that young gentleman, who I ever esteemed, as a person of Probity I
                            cannot suppose him capable of designing an Injury to me And therefore conclude he has either inadvertently imposed on
                            himself or has been villainously imposed upon by others in this Affair.
                        It is my misfortune not to have preserved Copies of Letters which I have written from this City to Governor
                            Chittenden & Major Fay—as I have no doubt they would have fully explained the mistake, for which purpose I will
                            procure the Originals to be transmitted me as soon as possible. I have the honor to be Your Excellency’s Obedient
                            & hume Servt
                        
                            Jona. Arnold
                        
                     Enclosure
                                                
                            
                                Philadelphia Feb. 11th 1783.
                            
                            Interrogatories to be answered under Oath by Capt. Ebenezer Mackomber, of Lt Col. Olney Regiment. in
                                Consequence of the following Paragraph in a Report he gave on his return from executing Special business in the
                                Territory of Vermont, which report bears date January 7th 1783. which Paragraph is in the following words.
                            "He" (Israel Smith,) "farther said that Knowlton and Welles, had recieved a Letter from Jonathan Arnold
                                Esquire at Congress, part of which was made public, which informed them that affairs in Congress, were very
                                unfavorable to them, and would have them look out for themselves—what other information this Letter contained he could
                                not say."
                            
                                
                                    
                                        1.
                                        When said Smith gave you the information alluded to above—was the Conversation
                                            immediately respecting the said Knowlton’s & Welles’s absence from home—or was it relative to the
                                            affairs of Vermont, and the proceedings of the people of that Territory? Please to relate the whole of the
                                            Conversation you had with Sd Smith in that matter.
                                    
                                    
                                        2.
                                        Did Said Smith tell you he had ever seen such a Letter, as your report mentions him
                                            to have given information of, or did he say by what means he came by his knowledge of the letter he spake
                                            of?
                                    
                                    
                                        3.
                                        Did said Smith tell you or did you learn from any other person, when where and in
                                            what manner the Letter he spake of or part thereof was made public? and if you did please to relate the
                                            whole that passed in those repects.
                                    
                                    
                                        4.
                                        Was any other person or persons present when you had your conversation with Sd Smith?
                                            and if so please to name them.
                                    
                                    
                                        5.
                                        Did any person or persons whatever, assist you in drawing up said report, either by
                                            advising, dictating, or directing as to the manner and matter thereof—or by correcting, adding to,
                                            diminishing from—or in any wise altering or amending such draft as you might have drawn up of yourself—or
                                            that was drawn up by your direction—or by copying or transcribing the same? And if any person, or Persons
                                            whosoever did advise or Assist you in all or any, or either of the foregoing Particulars, please to name
                                            him or them—with his legal addition, Occupation, or title, and place of abode or present residence—and
                                            also please to inform in what manner he or they did advise and assist you therein—with every Circumstance
                                            relative thereto. 
                                    
                                
                                Jona. Arnold
                            
                        
                        
                    